Citation Nr: 1410483	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  10-23 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an upper or mid-back disability.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War and Veterans Coalition


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to September 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Philadelphia, Pennsylvania.

In October 2013, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO in Philadelphia, Pennsylvania.  A transcript of the proceeding has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he has an upper or mid-back disability that had its onset during his active service or that is otherwise related to his service.

By way of background, the Veteran's service treatment records dated in September 2004, January 2005, and March 2005 reflect that the Veteran reported experiencing back pain.  His July 2006 separation report of medical history reflects that he reported mid-back pain relieved with Tylenol.  

Post-service, a November 2007 VA nursing note record reflects that the Veteran complained of arthritic pain in his back.  A November 2007 primary care record reflects a diagnosis of osteoarthritis of the lower back.  A January 2009 record reflects that the Veteran complained of upper back pain, but again, the diagnosis was that of lower back osteoarthritis, and it was noted that it had been a problem "for some time."  A February 2009 MRI showed degenerative changes of the thoracic spine.  A March 2009 record reflects that the Veteran complained of upper back pain, reported that he injured his back in service, that he had pain for a few days in service but it resolved and then came back around the time he separated from service; a diagnosis of osteoarthritis of the upper back was recorded.  

The Veteran was provided with a VA examination in October 2009.  The VA examiner noted that the Veteran reported no particular injury to his back in service.  The examiner acknowledged the March 2003 service treatment record reflecting left shoulder complaints, and that the Veteran reported pain between his left shoulder and spine.  The examiner opined that it is less likely than not that the Veteran's osteoarthritis of the upper and mid-thoracic spine (shown on x-ray) is related to his active service, reasoning that there was no obvious back injury or significant findings at the time of the March 2003 incident.  

Subsequent to the October 2009 VA examination, on his May 2010 appeal, the Veteran reported that in April 2002 he fell and landed on his back and injured his right elbow; the Board acknowledges that April 2002 service treatment records show that he was treated for a right elbow injury after falling off a skateboard.  He also reported on his appeal that in April 2003, he was in a motor vehicle accident in a golf cart that may have caused a back injury, but that his attempt to obtain records of the accident from the Sasebo, Japan base was unsuccessful, and that he had requested a copy of any SF-91, Motor Vehicle Accident Report, from his unit (NMCB-3) but was told that they do not maintain records that old.  He also cited the above discussed service treatment records showing back complaints, and cited a March 2003 record (albeit this particular record does not show any back complaints).

Because it is unclear whether the October 2009 VA examiner took into consideration the September 2004, January 2005, March 2005, and July 2006 service medical records showing back complaints, the Veteran's report to the VA clinician in March 2009 that he injured his back in service, or his recently reported April 2002 falling incident or April 2003 motor vehicle accident, the Board finds that a remand is necessary for a new VA medical opinion.

In addition, the Board finds that on remand, an attempt must be made to obtain any outstanding records of the alleged April 2003 vehicular accident, including any SF-91 Motor Vehicle Accident Report.

As a final matter, at the Board hearing, the Veteran identified private treatment by a Dr. G.  Therefore, on remand, any outstanding private treatment records from Geisinger Medical Center,  relating to the Veteran's claim should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain from all appropriate sources copies of any outstanding service department records of the alleged April 2003 vehicular accident in Sasebo, Japan, including any SF-91 Motor Vehicle Accident Report.

2. Obtain copies of any outstanding private treatment records from Geisinger Medical Center (identified by the Veteran at the Board hearing).  To that end, request a completed Form 21-4142 authorization from the Veteran.

3. After all of the above development has been completed, obtain a VA medical opinion to clarify the current nature and the etiology of the Veteran's upper or mid-back condition, including osteoarthritis of the thoracic spine.  The complete claims folder must be provided to the examiner for review, and the examiner must note that the claims folder has been reviewed.

The examiner should indicate whether it is at least as likely as not (meaning likelihood of at least 50%) that any upper or mid-back condition had its onset in service, or are otherwise related to service.  The examiner is asked to take into consideration as follows:

a) September 2004, January 2005, and March 2005, and July 2006 (separation) service treatment records reflecting back complaints;
b) A March 2009 VA treatment record reflecting that the Veteran reported that he injured his back in service;
c) The Veteran also reported injuring his back in service in April 2002 (falling) and in April 2003 in a motor vehicle accident in a golf cart.

The examiner must provide the underlying reasons for any opinions expressed, and is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Then, readjudicate the Veteran's claim.  If his claim remains denied, he should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

